DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.
 
Claim Objections
Claims 2-7, and 13-14 were previously objected to. Applicant has successfully addressed these issues in the amendments filed on 09/26/2022. Accordingly, the objections to the claims have been withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tomaszewski (US 20170314298 A1), in view of Besiade (FR 2847070).
Regarding claim 1, Tomaszewski discloses:
Arrangement for actuating a component of a vehicle, wherein the arrangement has a manually actuable actuating portion (22) which is mounted on the vehicle (paragraph 0055 describes the actuating portion as a door handle, which is known in the art to be mounted on a vehicle) so as to be moveable between a closed position (locked) and an open (unlocked) position (it is known in the art that door handles operate between a closed position and an open position), wherein the arrangement comprises a control element (24) and an electric drive (19) which is connected to the control element via an electrical connection, wherein, when the actuating portion (22) moves into its open position, the control element (24) activates the electric drive (19), and therefore the electric drive actuates the component (28).
Tomaszewski  however does not disclose: wherein a centrifugal weight element is mounted moveably on the arrangement, wherein the centrifugal weight element is moved from an inoperative position into an interruption position by a predetermined acceleration, acting on the arrangement, and that is sufficient to move the actuating portion into the open position, wherein, in the interruption position the centrifugal weight element interrupts the electrical connection between the control element and the electric drive; wherein the centrifugal weight element is a centrifugal weight ball which is mounted in a receptacle, wherein the receptacle has a central region and an edge, the central region being of greatest depth and receiving the centrifugal weight ball in the inoperative position, wherein a conical surface extends outward and upward from the central region and toward the edge, wherein the centrifugal weight ball moves from the central region and upward along and in contact with the conical surface toward the edge of the receptacle when the centrifugal weight ball moves to the interruption position.

However, Besiade teaches that it is well known in the art for: wherein a centrifugal weight element (4) is mounted moveably on the arrangement, wherein the centrifugal weight element is moved from an inoperative position (fig 1) into an interruption position (fig 2) by a predetermined acceleration (collision), acting on the arrangement, and that is sufficient to move the actuating portion into the open position (a sudden acceleration such as a crash is enough to move the actuating potion into the open position), wherein, in the interruption position the centrifugal weight element interrupts the electrical connection between the control element (battery) and the electric drive (motors in the car, see translation page 2, lines 36-43, 4 breaks the circuit and disconnects the batter from the vehicle components including motors); wherein the centrifugal weight element is a centrifugal weight ball which is mounted in a receptacle (see fig 1), wherein the receptacle has a central region (3) and an edge (the right wall that 4 contacts in fig 2), the central region being of greatest depth and receiving the centrifugal weight ball in the inoperative position (see fig 1), wherein a conical surface extends outward and upward from the central region and toward the edge (see fig 1), wherein the centrifugal weight ball moves from the central region and upward along and in contact with the conical surface toward the edge of the receptacle when the centrifugal weight ball moves to the interruption position (motion from fig 1 to fig 2, 4 moves upward and toward the edge). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the arrangement of Tomaszewski by substituting the ECU (Tomaszewski 20) with the apparatus of Besiade so that during an impact, the locking mechanism (Tomaszewski 27) would have an incomplete circuit and would not allow the door to be opened, therefore maintaining the structural integrity of the vehicle and increasing the ability of the vehicle to keep the passengers safe.
Regarding claim 2, Tomaszewski (in view of Besiade) discloses:
The arrangement according to Claim 1, wherein the actuating portion (22) is moveable from the closed position into the open position by manually pressing-in, manual pulling-out and/or manually rotating (Tomaszewski paragraph 0065 describes the actuating portion (door handle) having the ability to be pulled), and in that the control element comprises a switch (24; Tomaszewski) which is actuated by the movement of the actuating portion (22) into the open position.
Regarding claim 3, Tomaszewski (in view of Besiade) discloses:
The arrangement according to claim 1, wherein the electrical connection between the control element and the electric drive comprises an elastically deformable contact tab (6, Besiade) and a contact portion (9, Besiade), which is connected in an electrically conductive manner to the contact tab in an inoperative position of the contact tab (fig 1, see translation page 2, lines 19-21), wherein, when the centrifugal weight element moves into the interruption position, the contact tab is deformed from the inoperative position into an interruption position in which the electrically conductive connection with the contact portion is interrupted (see fig 2, Besiade, 6 no longer contacts 9).
Regarding claim 5, Tomaszewski (in view of Besiade) discloses:
The arrangement according to Claim 1, wherein the centrifugal weight ball is pre-tensioned into the inoperative position by the contact tab (see fig 1, Besiade).
Regarding claim 11, Tomaszewski (in view of Besiade) discloses:
Vehicle door of a vehicle with at least one door lock (28, Tomaszewski)  and at least one arrangement which interacts with the door lock (the arrangement consists of the actuating portion 22, control element 24, electric drive 19, and 20 substituted with the apparatus of Besiade), the arrangement being according to claim 1, wherein the door lock is the component.
Regarding claim 12, Tomaszewski discloses:
Arrangement for actuating a component of a vehicle, wherein the arrangement has a manually actuable actuating portion (22) which is moveable between a closed position (locked) and an open (unlocked) position (it is known in the art that door handles operate between a closed position and an open position), wherein the arrangement comprises a control element (24) and an electric drive (19) which is connected to the control element via an electrical connection, wherein, when the actuating portion (22) moves into its open position, the control element (24) activates the electric drive (19).
Tomaszewski  however does not disclose: wherein a centrifugal weight element is mounted moveably on the arrangement, wherein the centrifugal weight element moves from an inoperative position into an interruption position by a predetermined acceleration acting on the arrangement and moving the actuating portion into the open position, wherein, in the interruption position the centrifugal weight element interrupts the electrical connection between the control element and the electric drive, wherein the centrifugal weight element comprises a centrifugal weight ball mounted in a receptacle that includes a central region and an edge, wherein the centrifugal weight ball is located in the central region when in the inoperative position and the centrifugal weight ball moves to the edge when in the interruption position, wherein the receptacle includes a bottom wall that rises as a truncated cone from the central region and into contact with the edge, wherein the centrifugal weight ball moves from the central region and upward along and in contact with the truncated cone of the bottom wall to reach the edge of the receptacle.

However, Besiade teaches that it is well known in the art for: wherein a centrifugal weight element (4) is mounted moveably on the arrangement, wherein the centrifugal weight element moves from an inoperative position (fig 1) into an interruption position (fig 2) by a predetermined acceleration (collision), acting on the arrangement, and moving the actuating portion into the open position (a sudden acceleration such as a crash is enough to move the actuating potion into the open position), wherein, in the interruption position the centrifugal weight element interrupts the electrical connection between the control element (battery) and the electric drive (motors in the car, see translation page 2, lines 36-43, 4 breaks the circuit and disconnects the batter from the vehicle components including motors); wherein the centrifugal weight element comprises a centrifugal weight ball mounted in a receptacle (see fig 1) that includes a central region (3) and an edge (the right wall that 4 contacts in fig 2), wherein the centrifugal weight ball is located in the central region when in the inoperative position (see fig 1) and the centrifugal weight ball moves to the edge when in the interruption position (motion from fig 1 to 2), wherein the receptacle includes a bottom wall (bottom wall that 4 sits on in fig 1) that rises as a truncated cone from the central region and into contact with the edge (see conical shape of receptacle in figs 1 and 2), wherein the centrifugal weight ball moves from the central region and upward along and in contact with the truncated cone of the bottom wall to reach the edge of the receptacle (motion from fig 1 to 2). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the arrangement of Tomaszewski by substituting the ECU (Tomaszewski 20) with the apparatus of Besiade so that during an impact, the locking mechanism (Tomaszewski 27) would have an incomplete circuit and would not allow the door to be opened, therefore maintaining the structural integrity of the vehicle and increasing the ability of the vehicle to keep the passengers safe.
Claim 13 is rejected as per claim 2 above.
Claim 14 is rejected as per claim 3 above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yahya Sidky whose telephone number is (571)272-6237. The examiner can normally be reached Monday-Thursday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.S./Patent Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675